PER CURIAM.
Initial inspection suggested that the decision under review, Odell et al. v. Signer et al., 169 So.2d 851, was prima facie in •conflict with prior decisions of this Court and another District Court. We granted •certiorari to hear arguments on both juris- • diction and merits
After oral arguments and a careful further study of the record and briefs we have •decided that no jurisdictional conflict of •decisions is present. We therefore conclude 'that the writ was improvidently issued and :it must be discharged.
It is so ordered.
THORNAL, CALDWELL, ERVIN and BARNS (Retired), JJ., concur.
DREW, C. J., dissents with opinion.